1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                        )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:13-cr-00339-GMN-PAL
5
           vs.                                        )
6                                                     )                    ORDER
     JASON ROMERO,                                    )
7                                                     )
                          Defendant.                  )
8
                                                      )
9           Pending before the Court is Petitioner Jason Romero’s (“Petitioner’s”) Motion to Stay,
10   (ECF No. 53), which concerns Petitioner’s Motion to Vacate Sentence pursuant to 28 U.S.C.
11   § 2255 (“2255 Motion”), (ECF No. 46). In Petitioner’s 2255 Motion, he contends that his
12   sentence is invalid because it relies on the unconstitutionally vague “residual clause” of 18
13   U.S.C. § 924(c)(3)(B). This residual clause applies if the individual is convicted of any
14   predicate felony offense constituting a “crime of violence,” meaning that the crime, “by its
15   nature, involves a substantial risk that physical force against the person or property of another
16   may be used in the course of committing the offense.” Petitioner claims that his underlying
17   conviction of Hobbs Act Robbery under 18 U.S.C. § 1951 is a crime of violence under the
18   unconstitutional residual clause; and thus, his sentence enhancement pursuant to § 924(c)(3)(B)
19   must be vacated. (2255 Motion 13:7–10).
20          Notably, the US Supreme Court recently invalidated § 924(c)(3)(B) after holding that its
21   language is unconstitutionally vague. See United States v. Davis, 139 S.Ct. 2319, 2336 (2019).
22   However, the related “elements clause” of 18 U.S.C. § 924(c)(3)(A) remains untouched.
23   Whether Petitioner’s underlying conviction for Hobbs Act Robbery is a “crime of violence”
24   under the unconstitutional § 923(c)(3)(B), rather than § 924(c)(3)(A), is currently an issue
25   pending before the Ninth Circuit Court of Appeals in United States v. Monico Dominguez. See


                                                 Page 1 of 2
1    Order, United States v. Monico Dominguez, No. 14-10268 (June 26, 2019) (requesting
2    supplemental briefing “addressing whether Hobbs Act robbery, 18 U.S.C. § 1951, and
3    attempted Hobbs Act robbery qualify as a ‘crime of violence’ under the ‘elements clause,’ 18
4    U.S.C. § 924(c)(3)(a)”). The circuit currently has a hearing on this issue scheduled for
5    December 10, 2019.
6           Because Petitioner could be entitled to relief only if the circuit finds Hobbs Act Robbery
7    to be a “crime of violence” under the residual clause, rather than the “elements clause,” the
8    Court will defer its ruling on Petitioner’s 2255 Motion until the Ninth Circuit enters its decision
9    on this issue.
10          Accordingly,
11          IT IS HEREBY ORDERED that Petitioner’s Motion to Stay, (ECF No. 53), is
12   GRANTED. This matter is STAYED pending the Ninth Circuit’s decision in United States v.
13   Monico Dominguez, No. 14-10268. The parties shall provide the Court with a status report on
14   December 20, 2019, addressing the status of the Ninth Circuit’s decision.
15

16                      27 day of September, 2019.
            DATED this _____
17

18
                                                   ___________________________________
19
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
20

21

22

23

24

25



                                                 Page 2 of 2
